DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 6, 8, 9, 15, 16, 18 and 19 are objected to because of the following informalities:  
Claim 5 recites “wherein at least one sensor”.  It is presumed to recite “wherein the at least one sensor”.  
Claim 6 recites “wherein at least one sensor”.  It is presumed to recite “wherein the at least one sensor”.  
Claim 8 recites “a transfer compartment disposed within the sidewall”.  It is presumed to recite “a transfer compartment disposed within one of the plurality of sidewalls”.
Claim 9 recites “wherein a sensor”.  It is presumed to recite “wherein a sensor of the at least one sensor”.  
Claim 15 recites “wherein at least one sensor”.  It is presumed to recite “wherein the at least one sensor”.  
Claim 16 recites “wherein at least one sensor”.  It is presumed to recite “wherein the at least one sensor”.  
Claim 18 recites “a transfer compartment disposed within the sidewall”.  It is presumed to recite “a transfer compartment disposed within one of the plurality of sidewalls”.
Claim 19 recites “wherein a sensor”.  It is presumed to recite “wherein a sensor of the at least one sensor”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellermann (US 2015/0310713 A1).
Regarding claim 1, Kellermann discloses a threat detection and isolation system (see at least Figures 1-5B), comprising: 
a housing having an upper wall and a plurality of sidewalls extending therefrom defining an interior volume (see at least Figures 1-5B, item 1, note that the smart room has an upper wall (not labeled) and a plurality of sidewalls (1) | [0017]); 
a door affixed to the housing on at least one of the plurality of sidewalls, the door providing access to the interior volume (see at least Figures 1-5B, items 300 and 305 | [0017] note the blades (310)); 
a camera disposed within the housing (see at least Figures 1, item 3 | [0017] note the means of detection are placed in each corner of the smart room | [0013] note the means of detection can include a video detection means); 
at least one sensor disposed within the housing, wherein the sensor is configured to detect the presence of a predefined dangerous object within the interior volume (see at least Figures 1, item 3 | [0017] note the means of detection are placed in each corner of the smart room | [0013] note the means of detection can include a micro-wave imaging means and/or metal detection means | [0014] not the video detection means and micro-wave imaging means can be synchronized | [0021] note identification of materials and individuals | [0025] note comparison to known dielectric constants of dangerous materials | [0027]); 
whereupon detection of the presence of the predefined dangerous object, the door moves to a closed position and a lock is configured to engage the door, thereby preventing the door from moving to an open position (see at least [0023] | claim 16, note the automatic locking mechanism where the automatic doors close to seal the isolated area).
Regarding claim 5, Kellerman, as addressed above, discloses wherein at least one sensor comprises a metal detector (see at least [0013]).
Regarding claim 7, Kellerman, as addressed above, discloses wherein the housing comprises a bulletproof material (see at least [0017] note concrete).
Regarding claim 9, Kellerman, as addressed above, discloses wherein a sensor is disposed in each corner of the upper wall (see at least Figure 1, item 3 | [0017]).
Regarding claim 10, Kellerman, as addressed above, discloses wherein the housing comprises a transparent material (see at least [0017] note glass).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kellermann (US 2015/0310713 A1) in view of Diaz (US 6,308,644 B1).
Regarding claim 2, Kellerman, as addressed above, discloses an alarm configured to trigger upon actuation of the sensor (see at least [0024] of Kellermann).
However, Kellermann does not specifically disclose a speaker configured to emit an audible alert.
It is known to isolate a dangerous object in different ways.  For example, Diaz teaches a system with a speaker configured to emit an audible alert (see at least col. 11, lines 42-53, note if metal is detected and a metal detector alert is sounded or a flashing LED is triggered on the control panel | col. 15, lines 16-22).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Diaz into Kellermann.  This provides a known alternative alarm means that can be used in place of, or in addition to, Kellermann’s alarm means while providing predictable results.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kellermann (US 2015/0310713 A1) in view of Coxwell (US 10,157,537 B1).
Regarding claim 3, Kellerman, as addressed above, discloses an alarm configured to trigger upon actuation of the sensor (see at least [0024] of Kellermann).
However, Kellermann does not specifically disclose a light disposed on the upper wall, the light configured to illuminate upon actuation of the sensor.
It is known to isolate a dangerous object in different ways.  For example, Coxwell teaches a system with a light disposed on the upper wall, the light configured to illuminate upon actuation of the sensor (see at least Figure 5B, item 44 | col. 10, lines 62-67, note the combination camera and display is associated with alarms | col. 6, lines 26-29).  Note that one of ordinary skill recognizes that Coxwell’s light (44) can be associated with Kellermann’s camera (400) on the ceiling.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Coxwell into Kellermann.  This provides highly visible position to produce Kellermann’s alarm so that it can be seen by security.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kellermann (US 2015/0310713 A1) in view of Artino (US 8,378,988 B1).
Regarding claim 4, Kellerman does not disclose a keypad on an exterior of the housing, wherein the keypad is configured to disengage the lock upon entry of a code.
It is known to isolate a dangerous object in different ways.  For example, Artino teaches a system with a keypad on an exterior of the housing, wherein the keypad is configured to disengage the lock upon entry of a code (see at least Figure 1, item 26 | col. 6, line 21-36, note the door is controlled by an electronic lock | col. 9, lines 15-20, note entering the passageway, via the door (24) and lock (26), is controlled via previously discussed input devices, such as via a keypad, see col. 7, lines 40-67).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Artino into Kellermann.  This provides the ability to control access into secure facilities.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kellermann (US 2015/0310713 A1) in view of Hoy (US 2017/0098357 A1).
Regarding claim 6, Kellermann does not specifically disclose wherein at least one sensor comprises a chemical sensor.
It is known to isolate a dangerous person/object in different ways.  For example, Hoy teaches an isolation system with at least one sensor comprising a chemical sensor (see at least Figures 1-11, item 75 | [0077] note the Gas Ionization Emissions Detector (“GIED”) | [0069] note detecting and identifying any minute airborne materials that are required to manufacture bombs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Hoy into Kellermann.  This provides a known alternative explosive detection means that can be used in place of, or in addition to, Kellermann’s explosive detection means while providing predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kellermann (US 2015/0310713 A1) in view of Lagarrigue (US 4,060,039 A).
Regarding claim 8, Kellermann does not specifically disclose a transfer compartment disposed within the sidewall, wherein the transfer compartment includes an interior door and an exterior door providing access to an interior of the transfer compartment.
It is known to isolate a dangerous person/object in different ways.  For example, Lagarrigue teaches an isolation system with a transfer compartment disposed within a sidewall, wherein the transfer compartment includes an interior door and an exterior door providing access to an interior of the transfer compartment (see at least Figure 1, item 17 | col. 4, line 23-40).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Lagarrigue into Kellermann.  This provides the ability to pass through Kellermann’s isolation system by transferring objects that set off or may set off the metal detector.

Claims 11, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kellermann (US 2015/0310713 A1) in view of Buchanan (US 2021/0140220 A1).
Regarding claim 11, Kellermann discloses a threat detection and isolation system (see at least Figures 1-5B), comprising: 
a housing having an upper wall and a plurality of sidewalls extending therefrom defining an interior volume (see at least Figures 1-5B, item 1, note that the smart room has an upper wall (not labeled) and a plurality of sidewalls (1) | [0017]); 
a door affixed to the housing on at least one of the plurality of sidewalls, the door providing access to the interior volume (see at least Figures 1-5B, items 300 and 305 | [0017] note the blades (310)); 
a camera disposed within the housing (see at least Figures 1, item 3 | [0017] note the means of detection are placed in each corner of the smart room | [0013] note the means of detection can include a video detection means); 
at least one sensor disposed within the housing, wherein the sensor is configured to detect the presence of a predefined dangerous object within the interior volume (see at least Figures 1, item 3 | [0017] note the means of detection are placed in each corner of the smart room | [0013] note the means of detection can include a micro-wave imaging means and/or metal detection means | [0014] not the video detection means and micro-wave imaging means can be synchronized | [0021] note identification of materials and individuals | [0025] note comparison to known dielectric constants of dangerous materials | [0027]); 
whereupon detection of the presence of the predefined dangerous object: 
the door moves to a closed position and a lock is configured to engage the door, thereby preventing the door from moving to an open position (see at least [0023] | claim 16, note the automatic locking mechanism where the automatic doors close to seal the isolated area); 
a notification is sent to emergency services (see at least [0024]).
However, Kellermann does not specifically disclose a wireless communication system disposed within the housing.
It is known to isolate a dangerous person/object in different ways.  For example, Buchanan teaches an isolation system with a wireless communication system disposed within a housing (see at least Figures 2-3, items 102a, 201 and 303 | the abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Buchanan into Kellermann.  This provides a known alternative location to transmit Kellermann’s silent alarm to the first responders.  In addition, this provides the ability to implement Kellermann’s system in temporary locations.
Regarding claim 15, Kellerman in view of Buchanan, as addressed above, teach wherein at least one sensor comprises a metal detector (see at least [0013] of Kellermann).
Regarding claim 17, Kellerman in view of Buchanan, as addressed above, teach wherein the housing comprises a bulletproof material (see at least [0017] of Kellermann, note concrete).
Regarding claim 19, Kellerman in view of Buchanan, as addressed above, teach wherein a sensor is disposed in each corner of the upper wall (see at least Figure 1, item 3 of Kellermann | [0017] of Kellermann).
Regarding claim 20, Kellerman in view of Buchanan, as addressed above, teach wherein the housing comprises a transparent material (see at least [0017] of Kellermann, note glass).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kellermann (US 2015/0310713 A1) in view of Buchanan (US 2021/0140220 A1) as applied to claim 11 above, and in further view of Diaz (US 6,308,644 B1).
Regarding claim 12, Kellerman in view of Buchanan, as addressed above, teach an alarm configured to trigger upon actuation of the sensor (see at least [0024] of Kellermann).
However, Kellermann in view of Buchanan do not specifically teach a speaker configured to emit an audible alert.
It is known to isolate a dangerous object in different ways.  For example, Diaz teaches a system with a speaker configured to emit an audible alert (see at least col. 11, lines 42-53, note if metal is detected and a metal detector alert is sounded or a flashing LED is triggered on the control panel | col. 15, lines 16-22).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Diaz into Kellermann in view of Buchanan.  This provides a known alternative alarm means that can be used in place of, or in addition to, Kellermann in view of Buchanan’s alarm means while providing predictable results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kellermann (US 2015/0310713 A1) in view of Buchanan (US 2021/0140220 A1) as applied to claim 11 above, and in further view of Coxwell (US 10,157,537 B1).
Regarding claim 13, Kellermann in view of Buchanan, as addressed above, teach an alarm configured to trigger upon actuation of the sensor (see at least [0024] of Kellermann).
However, Kellermann in view of Buchanan do not specifically teach a light disposed on the upper wall, the light configured to illuminate upon actuation of the sensor.
It is known to isolate a dangerous object in different ways.  For example, Coxwell teaches a system with a light disposed on the upper wall, the light configured to illuminate upon actuation of the sensor (see at least Figure 5B, item 44 | col. 10, lines 62-67, note the combination camera and display is associated with alarms | col. 6, lines 26-29).  Note that one of ordinary skill recognizes that Coxwell’s light (44) can be associated with Kellermann’s camera (400) on the ceiling.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Coxwell into Kellermann in view of Buchanan.  This provides highly visible position to produce Kellermann in view of Buchanan’s alarm so that it can be seen by security.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kellermann (US 2015/0310713 A1) in view of Buchanan (US 2021/0140220 A1) as applied to claim 11 above, and in further view of Artino (US 8,378,988 B1).
Regarding claim 14, Kellermann in view of Buchanan do not specifically teach a keypad on an exterior of the housing, wherein the keypad is configured to disengage the lock upon entry of a code.
It is known to isolate a dangerous object in different ways.  For example, Artino teaches a system with a keypad on an exterior of the housing, wherein the keypad is configured to disengage the lock upon entry of a code (see at least Figure 1, item 26 | col. 6, line 21-36, note the door is controlled by an electronic lock | col. 9, lines 15-20, note entering the passageway, via the door (24) and lock (26), is controlled via previously discussed input devices, such as via a keypad, see col. 7, lines 40-67).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Artino into Kellermann in view of Buchanan.  This provides the ability to control access into secure facilities.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kellermann (US 2015/0310713 A1) in view of Buchanan (US 2021/0140220 A1) as applied to claim 11 above, and in further view of Hoy (US 2017/0098357 A1).
Regarding claim 16, Kellermann in view of Buchanan do not specifically teach wherein at least one sensor comprises a chemical sensor.
It is known to isolate a dangerous person/object in different ways.  For example, Hoy teaches an isolation system with at least one sensor comprising a chemical sensor (see at least Figures 1-11, item 75 | [0077] note the Gas Ionization Emissions Detector (“GIED”) | [0069] note detecting and identifying any minute airborne materials that are required to manufacture bombs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Hoy into Kellermann in view of Buchanan.  This provides a known alternative explosive detection means that can be used in place of, or in addition to, Kellermann in view of Buchanan’s explosive detection means while providing predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kellermann (US 2015/0310713 A1) in view of Buchanan (US 2021/0140220 A1) as applied to claim 11 above, and in further view of Lagarrigue (US 4,060,039 A).
Regarding claim 18, Kellermann in view of Buchanan do not specifically teach a transfer compartment disposed within the sidewall, wherein the transfer compartment includes an interior door and an exterior door providing access to an interior of the transfer compartment.
It is known to isolate a dangerous person/object in different ways.  For example, Lagarrigue teaches an isolation system with a transfer compartment disposed within a sidewall, wherein the transfer compartment includes an interior door and an exterior door providing access to an interior of the transfer compartment (see at least Figure 1, item 17 | col. 4, line 23-40).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Lagarrigue into Kellermann in view of Buchanan.  This provides the ability to pass through Kellermann in view of Buchanan’s isolation system by transferring objects that set off or may set off the metal detector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687